COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CARLOS WHITCOMB,                             §               No. 08-16-00198-CR

                      Appellant,              §                 Appeal from the

 v.                                           §                331st District Court

 THE STATE OF TEXAS,                          §             of Travis County, Texas

                      State.                  §            (TC# D-1-DC-16-904034)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 11, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Dal Ruggles, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before Mary 11, 2017.

       IT IS SO ORDERED this 11th day of April, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.